Case 3:18-cv-07354-WHA Document 173-20 Filed 11/21/19 Page 1 of 3




                 EXHIBIT 18
                   Case 3:18-cv-07354-WHA Document 173-20 Filed 11/21/19 Page 2 of 3

  Message
  From:            leighannelarson@wellsfargo.com [leighannelarson@wellsfargo.com]
  Sent:            9/5/2013 9:33:05 AM
  To:              marchamblen@wellsfargo.com; kerri.crabtree@wellsfargo.com; brentpotter@wellsfargo.com;
                   Stephani.Davis@wellsfargo.com; johnbrennan@wellsfargo.com; BrianWellendorf@wellsfargo.com;
                   JeffJohannsen@wellsfargo.com; Kerrie.C.Crace@wellsfargo.com; monikapeltz@wellsfargo.com;
                   coryslining@wellsfargo.com; laurie.mcgoogan@wellsfargo.com; Brian.A.Spensley@wellsfargo.com
  Subject:         CCR Prioritization Update


  In an effort to keep you informed on changes that are in the works, here is a summary of yesterday's Prioritization Call
  (Wednesday's Noon CST). If you have any questions or concerns or disagree with the decisions made on the call, please
  let me know.


  •          CCR 12535 "Combined Home Preservation (CoHP) 512 2nd lien Expansion"
  •          Approved to move to Toll Gote 1 for Resource Assignment (dependent 011 copocity of impacted areas)
  •          Impacts HPS, HPU, Settlement
  •          No TOG impacts
  •          Considered a "large" effort
  •          CCR 5090 "CLARA Procedures"
  •          Approved to move to Toll Gote 1 for Resource Assignment (dependent 011 copocity of impacted areas)
  •          Effort Estimate still underway, we're getting a little ahead of the process but trying to be proactive
  •       This is for a Job Aid and Training on how to use CLARA. .. how to read fields and how to proceed based on what
  the tool says, etc

  •          This should be a quick one
  •          CCR 5123 "SLR Commit Decision in HEQ HAMP Tool"
  •          Approved to move to Toll Gote 1 for Resource Assignment (dependent 011 copocity of impacted areas)
  •          CCR 12417 "FNMA AltMod3 BRP-Eligibility Indicator"
  •        This is the project that I sent some emails on to Cory, Kerri, and Kerrie ... they had specific questions regarding
  impact to Streamline. Cory was on the call and we talked through why we felt Streamline was out of scope. He's going
  to talk with Kerri and Kerrie to see if they agree and whether we should proceed with this or cancel it.
  •          CCR 5170 "*Corporate Advance + State Attorney Fee Matrix Research"
  •          This was initiated at Perry's direction ... Approved to proceed to Operational Discovery to identify impacts across
  other functional areas
  •          The HPU/SLR pre-assessment is scheduled for today (9/4) and will be added to the next possible Ops Discovery
  call
  •       This CCR is regarding incorrect Attorney's Fees that are being calculated in HPA that could be impacting
  decisions.
  •          We'll research if other tools are impacted as well.


  Thank you!



  Leigh Anne Larson
  VP Default Decisioning - Implementation Manager

  Wells Fargo Home Lending I 800 Walnut Street I Des Moines, IA 50309




CONFIDENTIAL                                                                                          WF _HERNANDEZ_00144336
                    Case 3:18-cv-07354-WHA Document 173-20 Filed 11/21/19 Page 3 of 3

  MAC N0003-082 I Tel 515-557-1053 I Blackberry 515-720-8416 I Fax 515-557-60'..13

  "Thi•; mr:s.•;age may contain confidential and/or privileged information. If you are not thr: addres•;er: or authorized ta receive thi•; far thr: addres•;er:,
  you mw;t not w;e, copy, disclo.<,r:, or takP any action ba.-;ed an thi.<; mr:s.-;agr: or any information hNein. If you have received this message in error,
  plea5e advi:,e the sender immediately by reply C· moil and delete thi5 mes5age. Thank you for your cooperation."




CONFIDENTIAL                                                                                                                    WF _HERNANDEZ_00144337
